DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 12.  See MPEP § 608.01(n).  Accordingly, the claim 14 has not been further treated on the merits. 
3.	Claim 15 is objected because it depends from the improper claim 14.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (US 2014/0087786 A1).
In claim 1, Tani discloses in Figs. 2 and 6, an electronic device comprising: 
a printed circuit board (PCB) including a ground (14 in Fig. 6); 
an antenna (conductor element 1 serves as antenna element [0025]; Fig. 6); 
a communication circuit (3) electrically connected to the antenna (1) through a first feeding line (a line coupled to P3); 
a sensor module (2) electrically connected to the antenna (1) through a second feeding line (a line coupled to P1); 
a first capacitor (C1) disposed on a shorting line (a line coupled to ground) connecting the antenna (1) and the ground (ground symbol), and having a first capacitance (capacitance value for C1); 
a second capacitor disposed (C11) on the shorting line (coupled to ground via L11) and having a second capacitance (capacitance value for C11); and 
a frequency-selective circuit (SW in Fig. 2 is equated to a frequency-selective circuit) disposed on the shorting line (coupled to ground via Cx) and selectively delivering a signal to the first capacitor (Cx in Fig. 2 or C1 in Fig. 6) or the second capacitor.
In claim 2, Tani further discloses the electronic device of claim 1, wherein the communication circuit (3) transmits a network radio frequency (RF) signal having a first frequency band (high frequency band) through the first feeding line (the line coupled to P3), and wherein the sensor module (2) transmits a sensor RF signal having a second frequency band (low frequency band) through the second feeding line (the line coupled to P1).
In claim 7, Tani further discloses the electronic device of claim 2, wherein the frequency-selective circuit includes a first extractor (LPF 4 and HPF 5 is equated to an extractor), wherein the first extractor is disposed between the first capacitor (C1) and the antenna (1), and wherein the second capacitor (C11) is disposed between the antenna (1) and the ground (ground symbol).
In claim 8, Tani further discloses the electronic device of claim 7, wherein the first extractor transmits the network RF signal (signal from 3) to the first capacitor (C1).

In claim 10, Tani further discloses the electronic device of claim 9, wherein the second extractor transmits the sensor RF signal (signal from 2) to the second capacitor (C11).
In claim 11, Tani further discloses the electronic device of claim 2, further comprising: a processor (controller 20 is equated to a processor), wherein the processor is configured to control the frequency-selective circuit (SW) to connect the antenna (1) to the first capacitor (Cx in Fig. 2 or C1 in Fig. 6) or the second capacitor.
In claim 12, Tani further discloses the electronic device of claim 11, wherein the frequency-selective circuit (SW) includes a single pole double throw (SPDT) switch (SW shows  a SPDT symbol).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al.
In claim 3, Tani discloses the electronic device of claim 2; with the exception of explicitly disclosing wherein the first frequency band ranges from about 600 MHz to about 5 GHz, and the second frequency band ranges from about 350 KHz to about 450 KHz. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the first frequency band ranges from about 600 MHz to about 5 GHz, and the second frequency band ranges from about 350 KHz to about 450 KHz, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the ranges of the first frequency band and the second frequency band of about 600MHz to 5GHz and from about 350KHz to 450KHz, wherein the workable ranges involves only routine skill in the art.
7.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani et Al. in view of JP 2016-508356 A.
In claim 4, Tani further discloses the electronic device of claim 2; with the exception of explicitly disclosing wherein the frequency-selective circuit includes a diplexer including a first port electrically connected to the antenna, a second port connected to the first capacitor, and a third port connected to the second capacitor.
However, JP 2016-508356 A discloses in Fig. 2A, a diplexer (200) including a first port (218) electrically connected to the antenna (ANT), a second port (222) connected to the first capacitor (230), and a third port (204) connected to the second capacitor (214).

In claim 5, Tani in view of JP 2016-508356 A discloses the electronic device of claim 4, wherein JP 2016-508356 A  further discloses the diplexer transmits the network RF signal to the first capacitor (230) and transmits the sensor RF signal to the second capacitor (214).
In claim 6, Tani in view of JP 2016-508356 A discloses the electronic device of claim 4, wherein JP 2016-508356 A  further discloses the diplexer includes: a first portion connecting the antenna (ANT) to the first capacitor (230) and operating as a high pass filter or a band pass filter, and a second portion connecting the antenna to the second capacitor (214) and operating as a low pass filter (JP 2016-508356 A  describes Fig. 2A, in one implementation, the high pass filter matching block 202 may operate as a low pass filter or a band pass filter. In another implementation, the low pass filter matching block 220 may operate as a high pass filter or a band pass filter. In a further implementation, the high pass filter matching block 202 and the low pass filter matching block 220 are different types of filters. The high-pass filter matching block 202 and the low-pass filter matching block 220 may be the same type of filter).
8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. in view of Son et al. (US 2019/0165837 A1).
In claim 16, Tani discloses the electronic device of claim 1, with the exception of disclosing the electronic device further comprising: a processor; a communication processor; and a transceiver converting a baseband signal generated by the communication processor into a radio frequency (RF) signal to be used in the communication circuit.
However, Son discloses in Fig. 5, electronic device further comprising: a processor (510); a communication processor (520); and a transceiver (530) converting a baseband signal (542a/542b) generated by the communication processor (520) into a radio frequency (RF) signal to be used in the communication circuit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide transmission diversity system that supports 5G technology for wireless mobile devices. 
Allowable Subject Matter
9.	Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 17-20 appear to comprise allowable subject matter.
        Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
11.	Larsen et al. (US 9,374,126 B2) teaches an antenna arrangement includes a switch having an open state and a closed state, a first antenna that operates as a first active driven element in a first frequency band in response to the switch being in the open state, and a second antenna that operates as a second active driven element in a first frequency band in response to the switch being in the open state.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844